United States Court of Appeals for the Federal Circuit


                                         2007-5174



                               AMERICAN AIRLINES, INC.,

                                                         Plaintiff-Appellee,

                                              v.

                                     UNITED STATES,

                                                         Defendant-Appellant.



                                        ERRATA

The following corrections are made in the court’s opinion in American Airlines, Inc. v. United
States, 551 F.3d 1294 (Fed. Cir. 2008):

551 F.3d at 1302, first full paragraph, last two sentences:

       after “statute” insert “and regulations”

       after “statutory” insert “and regulatory”

551 F.3d at 1303, first full paragraph, last sentence:

       after “statutory” insert “and regulatory”




Dated: April 6, 2009